DETAILED ACTION
Claims 1, 2, 4-10 and 15-31 are under current consideration.
The elected species are HPV serotypes 16 and 18 for bivalent VLPs; the spacer arm is NH2-PEG-NH2/NHS; the carrier protein is CRM197; and, the adjuvant is aluminum salt. 
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn; note that the art rejection under 103 has been withdrawn in view of persuasive arguments by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Claim Objections-NEW
Claims 1 and 19 are objected to because of the following informalities:  see “polyethyleneglycol” in the claims, instead of ---polyethylene glycol---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See independent claims 1 and 17 for the following amendments: “wherein the spacer arm comprising polyethylene glycol (PEG) and a hydrazide or modified hydrazide”. See the rejected dependent claims which are directed to spacers which do not comprise a PEG and a hydrazide or modified hydrazide as structurally limited in the independent claims.
Appropriate correction or additional elucidation is required.
Claim Rejections - 35 USC § 112, para. 1, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4-10 and 15-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a 
See claim 1 directed to an immunogenic composition comprising multivalent VLPs comprising L1 and L2 of HPV, conjugated with a spacer arm to a carrier protein, wherein the spacer arm comprises PEG and a hydrazide or modified hydrazide.
Structurally, the claims are nebulous and encompass a plurality of different structures, including a VLP conjugated to a spacer arm to a L1 and/or L2 protein of HPV (of another strain). 
Functionally, the claims indicate that the VLPs are multivalent. 
The specification, however, discloses variations of a specific structure, including VLP-spacer arm-CRM197-VLP; see instant Figures and p. 5-6 of the specification. Note that the specification provides adequate description in view of this structure; more specifically, the specification discloses conjugated VLPs comprising a spacer arm and CRM197.
It is noted here that the specific HPV structure of the Figures and specification is found free of the prior art. 
The prior art indicates that the spacer arm of the claims is known. See Woodard teaches using various PEG linkers, including hydrazide-PEG-hydrazide; see para. 49. Also, see Roberts, p. 467 which teaches that PEG-hydrazides are useful in PEG chemistry for oxidized carbohydrates or N-terminal serine or threonine. Both references are cited by the attached form 892. 
Given the claims are directed to a genus of structures not adequately described by the instant specification, the claims are rejected as lacking adequate written description by the instant specification. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648